The opinion of the court was delivered, by
Agnew, J.
The question in this case is disposed of by the opinion just read in the appeal of Jane E. Plughes, from the decree of the Orphans’ Court of Philadelphia county (ante, p. 177.)
It must be remembered, however, that the question could not be raised and decided in an action of ejectment, but belongs exclusively to the jurisdiction of the Orphans’ Court: Holliday v. Ward, 7 Harris 485. As this, however, is a stated case, and the parties have agreed as to' the judgment to be entered, we aro not disposed to vary the judgment of our brother at Nisi Prius.
The judgment is therefore affirmed.